Citation Nr: 0621729	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than August 31, 
2002, for a total disability rating based on individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO granted 
entitlement to a total rating based on individual 
unemployability (TDIU), effective August 31, 2002.

In a September 2002 rating decision, the RO increased the 
rating for post-traumatic stress disorder (PTSD) to 70 
percent effective October 1999.  In September 2003, the 
veteran argued that he was entitled to an earlier effective 
date for the rating increase.  The RO considered that issue 
in an August 13, 2004, Statement of the Case.  In April 2005, 
the veteran submitted a substantive appeal of an August 12, 
2004 Statement of the Case, but the veteran did not submit a 
substantive appeal of the issue of an earlier effective date 
for an increased rating for PTSD.  Consequently, although the 
veteran's representative referenced PTSD in his April 2005 
substantive appeal, that decision is not before the Board in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The veteran's representative alleges that VA did not comply 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  Specifically, the representative argues that VA 
failed to provide adequate notice of the information and 
evidence needed to establish the effective date of an award.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including:  1) veteran status; 2) existence of a 
disability; 3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  19 Vet. App. 473 (2006).  

In a letter dated in October 2002, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to TDIU, but the letter did not provide notice of 
the information and evidence needed to demonstrate the 
effective date of an award.  Because the effective date of an 
award of TDIU is the sole issue in the case on appeal, the 
Board finds that the deficiency of notice is particularly 
significant.  Consequently, VA must provide the veteran 
notice of that issue and afford him an opportunity to submit 
additional evidence.

The veteran's representative argues that VA must obtain a 
medical opinion establishing whether the veteran's service-
connected disabilities restricted his employability in 1998 
and 1999.  The VCAA requires VA to order a medical 
examination if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Evidence of record indicates that the veteran 
was intermittently employed from 1998 until August 2002.  The 
Board finds that the evidence of employment during that 
period is a sufficient representation of the veteran's 
overall employability from 1998 to 2002, and further medical 
development is not necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
establish the effective date of an award, 
and afford him an opportunity to submit 
additional evidence.  

2.  Review the case on the basis of any 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

